UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-1317


BYRON C. BRIGGS,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant – Appellee,

          and

RAYMOND P. LACEY,

                Defendant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:13-cv-00844-BR)


Submitted:   October 29, 2015              Decided:   November 12, 2015


Before KING and AGEE, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Bikash Roy, Cary, North Carolina, for Appellant.     Thomas G.
Walker, United States Attorney, Jennifer P. May-Parker, G.
Norman Acker, III, Assistant United States Attorneys, Raleigh,
North Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Byron C. Briggs appeals the district court’s orders denying

his    motion   to   set   aside   the   Government’s      scope-of-employment

certification, see 28 U.S.C. § 2679(b)(1), (d)(1) (2012), and

granting the Government’s motion to dismiss his complaint.                   We

have     reviewed    the    record   and       find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Briggs v. United States, No. 5:13-cv-00844-BR (E.D.N.C.

Jan. 6, 2015; Feb. 2, 2015).                 We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                        AFFIRMED




                                         3